

SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of September 2, 2008 by and between Paragon Semitech USA, Inc., a Delaware
corporation with offices at 197 Route 18 South, Suite 3000, PMB 4157, East
Brunswick, NJ 08816 (the “Company”) and The China Hand Fund I, LLC with an
address at 420 Lexington Avenue, Suite 860, New York, NY 10170 and/or its
successor and assigns (the “Investor” and together with the Company, the
“Parties”).


WHEREAS, the Company desires to issue and sell to the Investor, and the Investor
desires to purchase from the Company the securities described below under
Section 1.1 of this Agreement pursuant to an exemption from registration under
Section 4(2) and/or Regulation D under the Securities Act of 1933, as amended
(the “1933 Act”) or other applicable exemptions, on the terms and conditions set
forth in this Agreement.


NOW, THEREFORE, the parties hereby agree as follows:


1. Securities Sale and Purchase. (a) The Company will issue and sell to the
Investor and the Investor agrees to purchase from the Company, pursuant to an
exemption from registration provided by Section 4(2) and/or Regulation D
promulgated under the 1933 Act or other applicable exemption, Nine Hundred
Ninety-Six Thousand One Hundred Eighty-Six (996,186) units of securities of the
Company for an aggregate of Ten Million (US$10,000,000) (the “Purchase Price”).
Each unit of the Company’s securities sold hereunder consists of (i) one (1)
share of the Company’s Series A Convertible Preferred Stock, par value US$.001
per share (“Series A Preferred Stock”), with each share of Series A Preferred
Stock being initially convertible into one hundred (100) shares of the Company’s
common stock, par value US$.001 per share (“Common Stock”), which rate is
subject to adjustment upon the occurrence of certain events, and (ii) attached
one common stock warrant (in the aggregate, the “Warrants”) to purchase
twenty-five (25) shares of Common Stock at an exercise price of US$0.125 per
share, which exercise price and the number of shares for which the warrants are
exercisable are subject to adjustment upon the occurrence of certain events,
expiring on the third anniversary of date of issuance in the form annexed hereto
as Exhibit A. The shares of Series A Preferred Stock issued and issuable
hereunder and the Warrants are hereinafter sometimes collectively referred to as
“Securities”. The terms of the Series A Preferred Stock are set forth in a
Certificate of Designations, Preferences and Rights of Series A Convertible
Preferred Stock filed with the Delaware Secretary of State on August 29, 2008, a
copy of which is attached hereto as Exhibit B (the “Certificate”). The Series A
Preferred Stock and Warrants shall be issued as set forth in Schedule 1. 
 

--------------------------------------------------------------------------------




(b) The Parties acknowledge and agree that until November 30, 2008, the Investor
shall have the right, but not the obligation, to purchase up to 697,350
additional shares of Series A Preferred Stock (the “Additional Series A Shares”)
and warrants to purchase up to 17,433,751 (i.e. 1,743,375 shares on a post
Reverse Split basis, as defined under Section 6.1 of this Agreement) additional
shares of its Common Stock (the “Additional Warrants”) for an aggregate purchase
price of up to Seven Million U.S. Dollars ($7,000,000) under the same terms and
conditions as provided herein and in each other Transaction Document (as defined
below), including, but not limited to the same per unit purchase price. (The
issuance and sale of the Additional Series A Shares and Additional Warrants and
the transactions related thereto is hereinafter referred to as the “Additional
Series A Financing”; the closing of the Additional Series A Financing, is
hereinafter referred to as the “Final Closing”; the date on which the Final
Closing shall occur is hereinafter referred to as the “Final Closing Date”; the
purchasers who shall have purchased Additional Series A Shares and Additional
Warrants in the Additional Series A Financing are each hereinafter referred to
as an “Additional Purchaser” and collectively referred to as the “Additional
Purchasers” and together with the Investor, each is hereinafter referred to as a
“Series A Purchaser” and collectively, as the “Series A Purchasers”). The
Investor may exercise such option by written notice to the Company given at any
time prior to December 15, 2008 and if such option is exercised a Final Closing
shall be held within 15 days after such option exercise notice is given. The
foregoing option may be completely or partially assigned by the Investor to any
one or more persons, firms or entities. If an Additional Series A Financing is
consummated, the Company and the Additional Series A Purchasers shall enter into
a joinder agreement, substantially in the form of Exhibit C attached hereto
pursuant to which the Company shall issue and sell to the Additional Purchasers
the Additional Series A Shares and Additional Warrants and (A) the Company shall
make to the Additional Purchasers as of the date of such agreement all of the
agreements, representations, warranties and covenants made by the Company herein
(except to the extent that any representations must be amended or modified or
deleted due to the passage of time or the occurrence of events between the
Closing Date and the Final Closing Date) and (B) the Additional Purchasers shall
make to the Company all of the representations, warranties and covenants that
the Investor is making herein, except to the extent that any representations,
warranties and covenants must be amended or modified or deleted due to the
passage of time or the occurrence of events between the Closing Date and the
Final Closing Date).


2.  Closings and Payment. 


2.1 The Closings. The Company will issue and sell the Securities to the Investor
and, subject to the terms and conditions hereof, and in reliance upon the
written representations and warranties of the Company, the Investor will
purchase the Securities from the Company. The closing shall be held on August
29, 2008, or such other date as the parties may agree upon (the “Closing” and
the “Closing Date”) at the offices of Guzov Ofsink, LLC, 600 Madison Avenue,
14th Floor, New York, New York 10022, U.S.A., at 10:00 a.m., or at such other
location or by such other means upon which the parties may agree. The Final
Closing shall occur at such time and place as the Company and the Additional
Purchasers shall agree. In any event, the Final Closing Date shall be no later
than November 30, 2008.
 
2

--------------------------------------------------------------------------------




2.2 Closing Deliveries. At the Closing, the Purchase Price shall be paid by wire
transfer of immediately available funds to the account designated by the Company
in writing and the Company will deliver to the Investor original certificates
and warrants in its name and in such denominations as the Investor may specify
prior to the Closing. Further, at the Closing, the Company shall deliver or
cause to be delivered to the Investor (i) the legal opinion of United States
counsel to the Company, in agreed form, addressed to the Investor; (ii) the
legal opinion of special PRC (as such term is hereinafter defined) counsel to
the Company, in agreed form, addressed to the Investor; (iii) a copy of the
Share Purchase Agreement by and between Yili Carborundum USA, Inc. a wholly
owned subsidiary of the Company incorporated in Delaware (“Yili USA”), and James
Li, the sole shareholder of C3 Capital Limited, a British Virgin Islands company
(“C3 Capital”), a copy of which is attached hereto as Exhibit D (the “Share
Exchange Agreement”; the transactions contemplated thereunder, the “Share
Exchange Transaction”), duly executed by the parties thereto; (iv) a copy of the
Equity Transfer Agreement by and between C3 Capital Limited, Yili Master
Carborundum Production Co., Ltd. (“Yili China”), a corporation incorporated
under the laws of the People’s Republic of China (the “PRC”), and Changchun
Master Industry Co., Ltd, the sole shareholder of Yili China prior to the equity
transfer (“Former Yili China Shareholder”), a copy of which is attached hereto
as Exhibit E (the “Yili Equity Transfer Agreement”, the transactions
contemplated thereunder, the“Purchase of Yili China”); (v) a copy of Equity
Interest Transfer Agreement by and between C3 Capital, Mr. Gao Zhigang, the sole
shareholder of Xinjiang Ehe Mining and Metallurgy Co., Ltd. (“Ehe China”) prior
to the equity transfer (“Former Ehe Shareholder”), a copy of which is attached
hereto as Exhibit F (the “Ehe Equity Transfer Agreement”), the transactions
contemplated thereunder, the “Purchase of Ehe China”); (vi) a copy of the
Memorandum of Understanding by and among C3 Capital, Mr. Gao Zhigang and Mr. Li
Ping, the proposed shareholders of Xinjiang Paragon Master Mining Co., Ltd.
(“Quartz Mine China”), a corporation to be incorporated under the laws of PRC
(the “Former Quartz Mine China Shareholder”), a corporation to be incorporated
under the law of the PRC for purposes of exploration and development of certain
quartz mine as identified therein, a copy of which is attached hereto as Exhibit
G (the “Quartz Mine MOU”, the transactions contemplated thereunder, the
“Purchase of Quartz Mine”, Yili Equity Transfer Agreement, Ehe Equity Transfer
Agreement and Quartz Mine MOU are collectively referred hereinafter as the“PRC
Restructuring Agreements”, and Purchase of Yili China, Purchase of Ehe China and
Purchase of Quartz Mine are collectively referred to hereinafter as the“PRC
Entity Restructuring” ); and (vii) each of the other Transaction Documents (as
such term is hereinafter defined) to which the Company and/or its Subsidiaries
(as such term is hereinafter defined) is a party, duly executed by the Company
and/or such Subsidiaries; and (vi) such other documents, instruments and
certificates as shall be reasonably requested by the Investor.
 
3. REPRESENTATIONS WARRANTIES AND COVENANTS OF THE COMPANY.


The Company hereby represents, warrants, as of the date hereof and the Closing
Date, except as set forth on the schedule of exceptions attached hereto (the
“Schedule of Exceptions”) with each numbered item in the Schedule of Exceptions
corresponding to the section number herein, and covenants to the Investor as
follows:
 
3

--------------------------------------------------------------------------------




3.1 Organization and Qualification.  Except as set forth under Schedule 3.1, the
Company and each Subsidiary is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction, and has full corporate
power and authority to conduct its business as presently conducted, and to own,
use or lease assets and properties as presently owned, used or leased. The
Company and each Subsidiary are duly qualified to conduct its respective
businesses and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, have or reasonably be expected to result in (A) a material and
adverse effect on the results of operations, assets, properties, prospects,
business or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole and/or (B) any condition, circumstance, or
situation that would prohibit or otherwise materially interfere with the ability
of the Company or any Subsidiary to perform any of its material obligations
under the Transaction Documents (as such term is hereinafter defined)
(collectively, “Material Adverse Effect”). For purposes of this Agreement, the
term “Subsidiary” or “Subsidiaries” means any corporation(s) or other
entity(ies) of which at least a majority of the securities or other ownership
interest having ordinary voting power (absolutely or contingently) for the
election of directors or other persons performing similar functions are at the
time owned directly or indirectly by the Company and/or any of its other
subsidiaries, including such corporation or other entities after giving effect
to the PRC Entity Restructuring, including Yili China, Ehe China and Quartz Mine
China.


3.2 Authority; Due Authorization. The Company has full corporate power and
authority to execute and deliver this Agreement, the Share Exchange Agreement,
the PRC Restructuring Agreements, the Certificate, the Warrants, and the
certificates, documents and instruments related to or contemplated by each of
the foregoing agreements (each a “Transaction Document” and collectively, the
“Transaction Documents”) to which it is or will be a party and to perform its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Company of
each of the Transaction Documents and the performance by the Company of its
obligations thereunder, have been duly and validly authorized by the Board of
Directors, no other corporate action on the part of the Company or its
stockholders being necessary. Each of the Transaction Documents has been or will
be duly and validly executed and delivered by the Company, and constitutes, or
will constitute a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with their respective terms except as
enforceability may be limited by bankruptcy, insolvency and other laws of
general application affecting the enforcement of creditors’ rights and except
that any granting of equitable relief is in the discretion of the court. Each
Subsidiary has full corporate power and authority to execute and deliver the PRC
Restructuring Agreements to which they are parties and to perform its
obligations thereunder and to consummate the transactions contemplated thereby.
The execution and delivery by each Subsidiary of the Equity Transfer Agreement
and/or Share Exchange Agreement to which they are parties and the performance by
such Subsidiary of its obligations thereunder, have been duly and validly
authorized by all appropriate corporate action on the part of such Subsidiary.
Each of the Equity Transfer Agreement and/or Share Exchange Agreement has been
duly and validly executed and delivered by each Subsidiary who is a party
thereto and constitutes, or will constitute a legal, valid and binding
obligation of such Subsidiary enforceable against such Subsidiary in accordance
with their respective terms except as enforceability may be limited by
bankruptcy, insolvency and other laws of general application affecting the
enforcement of creditors’ rights and except that any granting of equitable
relief is in the discretion of the court.
 
4

--------------------------------------------------------------------------------




3.3 Capitalization. The authorized and outstanding capital stock of the Company
as of the date of this Agreement and as adjusted to reflect the issuance and
sale of the Securities pursuant to this Agreement and as adjusted to give effect
to the transactions contemplated by the Share Exchange Agreement and the PRC
Entity Restructuring is set forth in Schedule 3.3. There are no outstanding
options, warrants, rights to subscribe for, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, shares of any class of capital stock of the Company or any of
its subsidiaries, or agreements, understandings or arrangements to which the
Company or any of its subsidiaries is a party, or by which the Company or any of
its subsidiaries is or may be bound, to issue additional shares of its capital
stock or options, warrants, scrip or rights to subscribe for, calls or
commitment of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, any shares of any class of its capital
stock, except as set forth in Schedule 3.3 and the PRC Restructuring Agreements.


3.4 No Conflicts. The execution and delivery by the Company and the Subsidiaries
of the Transaction Documents do not and will not, and the performance by the
Company and the Subsidiaries of their obligations under the Transaction
Documents and the consummation of the transactions contemplated thereby will not
(i) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Company’s and its Subsidiaries’ certificates of
incorporation or by-laws; (ii) conflict with or result in a violation or breach
of any term or provision of any law or order applicable to the Company, its
Subsidiaries, or any of their assets and properties; or (iii)(a) conflict with
or result in a violation or breach of, (b) constitute (with or without notice or
lapse of time or both) a default under, (c) require the Company, its
Subsidiaries, or any other person or entity to obtain any consent, approval or
action of, make any filing (other than such filings which will be made prior to
or within the time frame following the Closing as set forth under Section 7.6
Completion of the PRC Entity Restructuring) with or give any notice to any
person or entity as a result or under the terms of, or (d) result in the
creation or imposition of any charge, encumbrance, security interest,
pre-emptive right, right of first refusal, right of participation or any other
restrictions of any kind (“Liens”) upon the Company, any of its Subsidiaries, or
any of its assets or properties under, any contract or license to which the
Company or its Subsidiaries, is a party or by which any of its assets and
properties is bound (other than with respect to clauses (i), (ii) and (iii)
above, where such violations, conflicts, breaches, defaults, or failure to
obtain the consent, approval of or make any filing with, or the creations of
Liens, would not, in the aggregate, have or reasonably be expected to result in
a Material Adverse Effect.


3.5 Valid Issuance of Series A Preferred Stock and Warrant Shares. The Series A
Preferred Stock, when issued and paid for as provided in this Agreement, will be
duly authorized, validly issued, fully paid and non-assessable. The shares of
Common Stock issuable on conversion of the Series A Preferred Stock (“Conversion
Shares”), when issued in accordance with their terms, will be duly authorized,
validly issued, fully paid and non-assessable. The shares of Common Stock
issuable on exercise of the Warrants (“Warrant Shares”), when issued and paid
for in accordance with their terms, will be duly authorized, validly issued,
fully paid and non-assessable.
 
5

--------------------------------------------------------------------------------




3.6 Financial Statements. Set forth on Exhibit H attached hereto are the
unaudited financial statements of Yili China which will become an indirect
Subsidiary of the Company upon the consummation of the Share Exchange
Transaction and the Purchase of Yili China (collectively, the “Financial
Statements”). The Financial Statements fairly present in all material respects
the financial position of Yili China, as applicable, as of the dates thereof and
the results of operations for the periods then ended.


3.7 Material Changes. Since the date of the latest balance sheet included in the
Financial Statements included on Exhibit H attached hereto and, except as set
forth on Schedule 3.7 attached hereto, (i) there has been no event, occurrence
or development that has had or that would reasonably be expected to result in a
Material Adverse Effect, (ii) neither the Company nor any Subsidiary (except for
Ehe China and Quartz Mine China, in which case are not applicable here) has
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s or its Subsidiaries’ financial statements pursuant to
GAAP. 


3.8 Governmental Consents. To the best of the Company’s knowledge, no consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with any court, governmental agency,
regulatory authority or political subdivision thereof, or any other entity, is
required in connection with the execution, delivery and performance by the
Company and/or its Subsidiaries of this Agreement or any of the Transaction
Documents, other than a notice filing with an applicable state government or the
documents, approvals or certificates, as the case may be, as set forth in
Schedule 3.1, Schedule 3.2 and Section 7.6 of this Agreement.


3.9 Litigation. There is no action, suit, proceeding, claim, arbitration or
investigation pending (or, to the best knowledge of the Company, currently
threatened) against the Company or any of its Subsidiaries, their respective
activities, properties or assets or, to the best of the Company’s knowledge,
against any officer or director of the Company or any of its Subsidiaries in
connection with such officer’s or director’s relationship with, or actions taken
on behalf of, the Company or any of its Subsidiaries. There is no pending or, to
the knowledge or belief of the Company, currently threatened, claim or
litigation against the Company or any of its Subsidiaries, contesting their
right to produce, manufacture, sold, used or offered by the Company or any of
its Subsidiaries.
 
6

--------------------------------------------------------------------------------




3.10 Indebtedness; Compliance. Except as disclosed on Schedule 3.10 attached
hereto, neither the Company nor any Subsidiary is a party to any indenture,
debt, loan or credit agreement by which it or any of its properties is bound.
Neither the Company nor any Subsidiary is (i) in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default under), nor has the Company nor
any Subsidiary has received notice of a claim that it is in default under or
that it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) in violation of any court, arbitrator, governmental or administrative
agency, regulatory or self regulatory authority (federal, state, county, local
or foreign), stock market, stock exchange or trading facility, or (iii) or has
been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws relating to taxes, environmental protection, occupational health and
safety, product quality and safety and employment and labor matters, except in
each case as could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.


3.11 Regulatory Permits. The Company and its Subsidiaries possessed all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
businesses, except where the failure to possess such permits could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, except as set forth in Schedule 3.1, Schedule 3.2 and
Section 7.6 of this Agreement.


3.12  Title to Assets. The Company and each of its Subsidiaries have valid land
use rights for all real property that is material to their respective businesses
and good and marketable title in all personal property owned by them that is
material to their respective businesses, in each case, free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and each Subsidiary. Any real property and
facilities held under lease by the Company and any of it Subsidiaries are held
by them under valid, subsisting and enforceable leases, except as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.


3.13  Patents and Trademarks. The Company and its Subsidiaries do not own or
have the rights to use any particular patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses and
other similar rights (collectively, the “Intellectual Property Rights”). Neither
the Company nor any Subsidiary has received written notice that the Intellectual
Property Rights used by any of them violates or infringes upon the rights of any
other person. To the knowledge of the Company there is no existing infringement
by another person of any of the Intellectual Property Rights.


3.14 Foreign Corrupt Practices Act. Neither the Company or its Subsidiaries, nor
to the knowledge of the Company and its Subsidiaries, any agent or other person
acting on behalf of any of them, has, directly or indirectly, (i) used any
funds, or will use any proceeds from the sale of the Securities, for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any subsidiary (or made
by any person acting on their behalf of which the Company is aware) which is in
violation of law, or (iv) has violated in any material respect any provision of
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”).
 
7

--------------------------------------------------------------------------------




3.15 OFAC. Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or person
acting on behalf of the Company or any subsidiary, is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Securities, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.


3.16 Money Laundering Laws. The operations of the Company and each of its
Subsidiaries are and have been conducted at all times in compliance with the
money laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and each of its Subsidiaries with respect to the Money Laundering Laws
is pending or, to the best knowledge of the Company, threatened.


3.17 Subsidiaries. Schedule 3.15 hereto sets forth each Subsidiary of the
Company (after giving effect to the consummation of the Share Exchange
Transaction and the PRC Entity Restructuring), the jurisdiction of its
incorporation or organization and the name of each holder of equity securities
of the Subsidiary and the percentage of the equity owned by such person. Subject
to the consummation of the Share Exchange Transaction and the PRC Entity
Restructuring, the Company represents that (i) all of the outstanding shares of
capital stock of each Subsidiary have been duly authorized and validly issued,
and are fully paid and nonassessable, (ii) other than as contemplated by the
Transaction Documents, there are no outstanding preemptive, conversion or other
rights, options, warrants or agreements granted or issued by or binding upon any
subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital stock, (iii)
other than as contemplated by the Transaction Documents, neither the Company nor
any Subsidiary is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of the capital stock of any
subsidiary or any convertible securities, rights, warrants or options of the
type described in the preceding sentence, and (iv) other than as contemplated by
the Transaction Documents, none of the Subsidiaries of the Company is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of any Subsidiary.
 
8

--------------------------------------------------------------------------------


 
3.18 Other Representations and Warranties Relating to Yili China


(a)Yili China, the Company’s operating subsidiary, has completed the necessary
registrations and transactions, and has submitted the necessary application
documents for the approvals in the PRC to convert Yili China into a wholly
foreign owned enterprise wholly owned by the Company through its ownership of
Yili USA and C3 Capital Limited.


(b)The constitutional documents and certificates and related material contracts
of Yili China are valid and have been duly approved or registered (as
applicable) by competent PRC governmental authorities.


(c)Yili China is not in receipt of any letter or notice from any relevant PRC
governmental authority notifying it of revocation of any licenses or
qualifications issued to it or any subsidy, if any, granted to it by any PRC
governmental authority for non-compliance with the terms thereof or with
applicable PRC laws, or the need for compliance or remedial actions in respect
of the activities carried out by it, except such revocation does not, and could
not, individually or in the aggregate, have or result in a Material Adverse
Effect.


(d)Yili China has conducted its business activities within the permitted scope
of business or has otherwise operated its business in compliance with all
relevant legal requirements and with all requisite licenses and approvals
granted by competent PRC governmental authorities except where the failure to so
comply does not or could not, individually or in the aggregate, have or result
in a Material Adverse Effect.


3.19  Other Representations and Warranties Relating to Ehe China and Quartz
China.  The Ehe Equity Transfer Agreement and the Quartz Mine MOU have been
formed to reflect the true intention of the parties. The Ehe Equity Transfer
Agreement is valid and enforceable as to the contractual obligations of each
party thereto upon its execution. Once the transaction contemplated by the Ehe
Equity Transfer Agreement is approved by the related government in PRC, the
Purchase of Ehe China shall be valid and enforceable under the PRC laws.


4. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF INVESTOR.  


The Investor hereby represents and warrants to, and agrees with, the Company
that:


4.1 Authorization. This Agreement and each of the other Transaction Documents to
which the Investor is a party constitute valid and legally binding obligations
of the Investor, enforceable against the Investor in accordance with their
terms. The Investor represents that the Investor has full power and authority to
enter into and perform its obligations under this Agreement.
 
9

--------------------------------------------------------------------------------




4.2 Purchase for Own Account. The Securities to be purchased by the Investor
hereunder will be acquired for investment for Investor’s own account, not as a
nominee or agent. The Investor has not purchased the Securities with a view to
the public resale or distribution thereof, and Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same.


4.3 Disclosure of Information. The Investor is entering into this Agreement in
reliance solely on the representations and warranties set forth in this
Agreement and no reliance is being placed on oral or other representations, if
any, that may have been made prior to the execution and delivery of this
Agreement by the Company or any officer, director, employee or agent of the
Company. The Investor acknowledges that all documents, records, and books
pertaining to this investment that the Investor believes necessary for
consideration and evaluation of the investment have been made available for
inspection by the Investor, and the Investor’s attorney(ies), accountant(s), or
advisor(s). The Investor is not relying on the Company with respect to the tax
and other economic considerations of its investment.


4.4 Investment Experience. The Investor understands that the purchase of the
Securities involves substantial risk. The Investor (a) has experience as an
investor in securities of companies in the development stage which seek to make
investments in the PRC and acknowledges that the Investor can bear the economic
risk of the Investor’s investment in the Securities and (b) has such knowledge
and experience in financial or business matters that Investor is capable of
evaluating the merits and risks of this investment in the Securities and
protecting Investor’s interests in connection with this investment.


4.5 Accredited Investor Status. The Investor is an “accredited investor” within
the meaning of Rule 502 of Regulation D promulgated under the 1933 Act.


4.6 Restricted Securities. The Investor understands that upon issuance and sale
to the Investor the Securities will be characterized as “restricted securities”
under the 1933 Act inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under the 1933 Act, and
applicable regulations thereunder, such Securities may be resold without
registration under the 1933 Act only in certain limited circumstances. In this
connection, the Investor represents that it is familiar with Rule 144,
Regulation D and Regulation S under the 1933 Act, as presently in effect, and
understands the resale limitations imposed thereby and by other provisions of
the 1933 Act.


4.7 Limitations on Dispositions.  The Investor acknowledges that if any transfer
of the Securities is proposed to be made in reliance upon an exemption under the
1933 Act, the Company may require an opinion of counsel satisfactory to the
Company that such transfer may be made pursuant to an applicable exemption under
the 1933 Act. The Investor acknowledges that, so long as required by law, a
legend similar to the following may appear on the certificates representing the
Series A Preferred Stock, the Warrants, the Common Stock issued upon exercise of
the Warrants (“Warrant Shares”) and the Conversion Shares:
 
10

--------------------------------------------------------------------------------




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED, ASSIGNED OR TRANSFERRED EXCEPT (i) PURSUANT TO A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT WHICH HAS BECOME EFFECTIVE AND IS CURRENT
WITH RESPECT TO THESE SECURITIES, (ii) IN AN OFFSHORE TRANSACTION MEETING THE
REQUIREMENTS OF REGULATIONS UNDER THE SECURITIES ACT, OR (iii) PURSUANT TO A
SPECIFIC EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT BUT ONLY UPON A
HOLDER HEREOF FIRST HAVING OBTAINED THE WRITTEN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE COMPANY THAT THE PROPOSED DISPOSITION IS CONSISTENT WITH ALL
APPLICABLE PROVISIONS OF THE SECURITIES ACT AS WELL AS ANY APPLICABLE "BLUE SKY"
OR SIMILAR SECURITIES LAW.


4.8 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Investor further agrees not to make any
disposition of all or any portion of the Securities, except pursuant to a
registration statement under the 1933 Act covering such disposition or pursuant
to an exemption from registration under the 1933 Act, including, without
limitation, Rule 144, Rule 144A or Regulation S thereunder.


4.9 No General Solicitation. Investor has not received any general solicitation
or advertising regarding the offering of the Securities or this Agreement.


5. CONDITIONS TO INVESTOR’S OBLIGATIONS AT CLOSING. The obligations of the
Investor to purchase the Securities under this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:


5.1 Representations and Warranties True. Each of the representations and
warranties of the Company and each Subsidiary contained in Section 3 shall be
true and correct in all material respects as of the date when made and as of the
Closing as though made on and as of such date.


5.2 Performance. The Company and each Subsidiary shall have performed and
complied in all material respects with all agreements, obligations and
conditions contained in the Transaction Documents that are required to be
performed or complied with by it on or before the Closing and shall have
obtained (or will obtain within the time frame set forth in Section 7.6 of this
Agreement) all approvals, consents and qualifications necessary to complete the
purchase and sale described herein.
 
11

--------------------------------------------------------------------------------




5.3 Securities Exemptions. The offer and sale of the Securities to the Investor
pursuant to this Agreement shall be exempt from the registration requirements of
the 1933 Act.


5.4 Completion of Due Diligence. Investor shall have completed its legal and
financial due diligence, the results of which shall be reasonably satisfactory
to the Investor, and the Company shall have reasonably cooperated with Investor
in connection therewith.


5.5 No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.


5.6. Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect with respect to the Subsidiaries.


 5.7 U.S. and PRC Counsel Opinions. The Company shall have delivered to the
Investor, and the Investor shall be able to rely upon, the legal opinions that
the Company shall have received from its legal counsel in the United States and
the PRC with such legal opinions being in a form acceptable to the Investor in
its sole discretion.


5.8 Share Exchange Agreement and Acquisition of Yili China by C3 Capital
Limited. Prior to or concurrently with or prior to the Closing, (a) the Share
Exchange Agreement shall have been executed and a copy thereof shall be
delivered to the Investor and the Share Exchange Transaction shall be
consummated and (b) the PRC Restructuring Agreements shall have been executed
and a copy thereof shall be delivered to the Investor.
 
5.9 Closing Officer’s Certificate. At the Closing, the Company shall have
delivered to each Investor an officer’s certificate to the effect that each of
the conditions specified in this Section 5 have been satisfied in all material
respects.


5.10 Company Deliverables. The Company shall have delivered all of the documents
required to be delivered by the Company pursuant to Section 2.2.


5.11 Filing of Certificate of Designations of Series A Preferred Stock. The
Company shall have filed with the Secretary of State of the State of Delaware a
Certificate of Designations, Preferences and Rights of Series A Convertible
Preferred Stock of the Company in the form of Exhibit B attached hereto.


5.13 Appointment of New Directors. The existing directors of the Company shall
have appointed four new directors designated by the Investor.


12

--------------------------------------------------------------------------------




6. REVERSE SPLIT OF COMMON STOCK.


6.1 Reverse Split of Common Stock. On or before 90 days after the Closing Date,
the Company shall effectuate a one for ten reverse split of its Common Stock
(the “Reverse Split”).


7. COVENANTS OF THE COMPANY


7.1 Reservation of Shares. As of the date hereof, the Company has reserved and
the Company shall continue to reserve and keep available at all times the
maximum number of shares for the purpose of enabling the Company to issue the
shares issuable on conversion of the Series A Preferred Stock and on exercise of
the Warrants.


7.2 Right of First Refusal. If, at any time and from time to time, within
eighteen months after the Closing, the Company seeks to raise additional
financing through a private placement of its equity securities (a “Proposed
Financing”) (other than certain exempt issuances described below as to which
this section does not apply), the Company shall first offer such equity
securities to the Investor. The Investor shall have the right to participate in
any Proposed Financing by the Company. This right is personal to the Investor
and is not transferable, whether in connection with the sale of stock or
otherwise, except for the immediate transferee of the Investor. The terms on
which the Investor shall purchase securities pursuant to the Proposed Financing
shall be the same as such securities are offered for purchase by the Company to
other potential investors (the "Proposed Subscribers"). The Company shall give
the Investor the opportunity to participate in the Proposed Financing by giving
the Investor not less than ten (10) days notice setting forth the terms of the
Proposed Financing. In the event that the terms of the Proposed Financing are
changed in a manner which is more favorable to the Proposed Subscribers, the
Company shall provide the Investor, at the same time as the notice is provided
to the Proposed Subscribers, with a new ten (10) day notice setting forth the
revised terms that are provided to the Proposed Subscribers. In the event that
the Investor does not exercise its right to participate in the Proposed
Financing within the time limits set forth in this Section 7.2, the Company may
sell the securities in the Proposed Financing at a price and on terms which are
no more favorable to the Proposed Subscribers than the terms provided to the
Investor. If the Company subsequently changes the price or terms so that the
price is more favorable to the Proposed Subscribers or so the terms are more
favorable to the Proposed Subscribers, the Company shall provide the Investor
with the opportunity to purchase the securities on the revised terms in the
manner set forth in Section 7.2 of this Agreement. The right of first refusal
shall not apply to:
 
(a) any shares (or options, warrants or rights therefor) granted or issued
hereafter to employees, officers, directors, contractors, consultants or
advisors to, the Company, or any Subsidiary, pursuant to incentive agreements,
share purchase or share option plans, share bonuses or awards, warrants,
contracts or other arrangements that are approved by the Board of Directors;
 
(b) any shares (and/or options or warrants therefor) issued or issuable to
parties providing the Company with equipment leases, real property leases,
loans, credit lines, guaranties of indebtedness, or similar financing, under
arrangements approved by the Board of Directors;
 
13

--------------------------------------------------------------------------------


 
(c) any shares (and/or options or warrants therefor) issued in connection with
the Company entering into a partnership with a strategic partner or any shares
issued pursuant to the acquisition of another corporation or entity by the
Company by consolidation, merger, purchase of all or substantially all of the
assets, or other reorganization in which the Company acquires, in a single
transaction or series of related transactions, all or substantially all of the
assets of such other corporation or entity or fifty percent (50%) or more of the
voting power of such other corporation or entity or fifty percent (50%) or more
of the equity ownership of such other entity;
 
(d) any shares issued upon exercise of the Warrants;
 
(e) any shares issued in connection with any share split or share dividend; and
 
(f) any securities offered by the Company to the public pursuant to a
Registration Statement filed under the 1933 Act.


7.3  [Reserved]


7.4  Use of Proceeds. The Company will use the net proceeds from the sale of the
Securities, after payment of legal fees and other costs, to complete the
purchase of Yili China as set forth under Section 9.2 of this Agreement, to
begin the Constructions and to fund working capital expenses of the Company and
its Subsidiaries,


7.5   Conduct of Business. For so long as at least 25% of the shares of the
Series A Preferred Stock issued to the Investor pursuant to this Agreement
remain outstanding:
 
(a) the Company shall and shall cause each of its Subsidiaries (i) to carry on
its businesses in the regular and ordinary course in substantially the same
manner as currently conducted and/or as currently plan to be conducted, (ii) to
comply in all material respects with all applicable laws (except where the
failure to so comply would not have a Material Adverse Effect), (iii) to use all
reasonable efforts to preserve its and its Subsidiaries businesses intact;
 
(b) the Company shall not permit or effect the dissolution or winding up of the
Company or any of its Subsidiaries;
 
(c) the Company shall, at all times, maintain directly or indirectly more than a
50.1% controlling interest in Yili China; and
 
(d) the Company shall provide the Investor and its representatives with copies
of all Board minutes, quarterly business reports, quarterly management account
and annual accounts of the Company and its Subsidiaries and shall allow
reasonable access during normal business hours to inspect the facilities, books
and records of the Company and its Subsidiaries.
 
14

--------------------------------------------------------------------------------


 
7.6 Completion of the PRC Entity Restructuring
 
(a) Completion of the Purchase of Yili China. By the 20th day following the
Closing, the Company shall complete the Purchase of Yili China evidenced by an
approval from the related PRC governmental authority approving the change of
status from a PRC domestic company to a wholly foreign owned company and a new
business license. In order to complete the Purchase of Yili China, the Company,
Yili USA and C3 Capital agree to use part of the proceeds from the sale of the
Securities under this Agreement and transmit the dollar amount equivalent to
RMB3.8 million using the exchange rate on the date of the transmission
(approximately US$555,560, for reference only, using the exchange rate $0.1462
on August 27, 2008, subject to the exchange rate of the date of the
transmission) (the “Purchase Price”) to the accounts of Former Yili China
Shareholder and complete additional filings and registrations, including
obtaining a new business license reflecting the payment of the Purchase Price
and certificate or its equivalent from the PRC State Administration of Foreign
Exchange reflecting the completion of the payment of the Purchase Price. The
Company represents and warrants that the Former Yili China Shareholder has
agreed that it will not retain the Purchase Price and has issued an instruction
that the local branch of PRC State Administration of Foreign Exchange, transmit
the Purchase Price, when received, to Yili China.
 
(b) Completion of the Purchase of Ehe China. By 90 days following the Closing,
the Company shall complete the Purchase of Ehe China evidenced by an approval
from the related PRC governmental authority approving the change of status from
a PRC domestic company to a sino-foreign joint venture company and a new
business license. In order to complete the Purchase of Ehe China, the Company,
Yili USA and C3 Capital agree to use part of the proceeds from the sale of the
Securities under this Agreement and/or the Joinder Agreement and transmit the
dollar amount equivalent to RMB900,000 using the exchange rate on the date of
the transmission (approximatelyUS$131,580 for reference only, using the exchange
rate RMB1= $0.1462 on August 27, 2008, subject to the exchange rate on the date
of the transmission) (the “Purchase Price for Ehe China”) to the accounts of
Former Ehe China Shareholder and complete additional filings and registrations,
including obtaining a new business license reflecting the payment of the
Purchase Price for Ehe China and certificate or its equivalent from the PRC
State Administration of Foreign Exchange reflecting the completion of the
payment of the Purchase Price for Ehe China. The Company represents and warrants
that the Former Ehe China Shareholder has agreed that it will not retain the
Purchase Price for Ehe China and will transmit the Purchase Price, when
received, to Ehe China.
 
(c) Completion of the Purchase of Quartz Mine China. By December 31, 2008, the
Company shall complete the Purchase of Quartz Mine China evidenced by an
approval from the related PRC governmental authority approving the change of
status from a PRC domestic company to a wholly foreign owned company and a new
business license. In order to complete the Purchase of Quartz Mine China, the
Company, Yili USA and C3 Capital agree to use part of the proceeds from the sale
of the Securities under this Agreement and/or the Joinder Agreement and transmit
US$50,000 (the “Purchase Price for Quartz Mine China”) to the accounts of Former
Quartz Mine China Shareholder and complete additional filings and registrations,
including obtaining a new business license reflecting the payment of the
Purchase Price for Quartz Mine China and certificate or its equivalent from the
PRC State Administration of Foreign Exchange reflecting the completion of the
payment of the Purchase Price for Quartz Mine China. The Company represents and
warrants that the Former Quartz Mine China Shareholder has agreed that he will
not retain the Purchase Price for Quartz Mine China and will transmit the
Purchase Price for Quartz Mine China, when received, to Quartz Mine China.
 
15

--------------------------------------------------------------------------------


 
7.7 The Company’s Bank Account. On or before September 17, 2008, the balance of
approximately $44,000 shall be transferred from the Company’s old bank account
to the new bank account designated by the Investor. Within 30 days from the
Closing Date, the Company shall close its old bank account.


8. CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING. 


The obligations of the Company to the Investor under this Agreement are subject
to the fulfillment or waiver on or before the Closing of each of the following
conditions by the Investor:


8.1 Representations and Warranties. The representations and warranties of the
Investor contained in Section 4 shall be true and complete in all material
respects on the date of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing.


8.2 Payment of Purchase Price.  The Investor shall have delivered to the Company
the Purchase Price in accordance with the provisions of Section 2.


8.3 Securities Exemptions. The offer and sale of the Securities to the Investor
pursuant to this Agreement shall be exempt from the registration requirements of
the 1933 Act.


9. POST-CLOSING COVENANTS OF INVESTOR.


9.1 Confidentiality. Each party acknowledges that the other could be irreparably
damaged if confidential information concerning the business and affairs of the
other was disclosed to or utilized on behalf of any person. Each party covenants
and agrees with the other that, except as otherwise provided in this Agreement
or the other Transaction Documents, such party will not, at any time, directly
or indirectly, without the prior written consent of the other, divulge, or
permit any of its partners, employees, agents or affiliates to divulge to any
person any non–public information concerning the business or financial or other
affairs, or any of the methods of doing business used by the other, nor release
any information provided pursuant to or concerning this Agreement or the other
Transaction Documents or the transaction contemplated hereby or thereby if such
release is intended for, or may result in, its public dissemination. The
foregoing requirements of confidentiality shall not apply to information: (i)
that is now or in the future becomes freely available to the public through no
fault of or action by the using or disclosing party; (ii) that is in the
possession of, or was used by, the disclosing party prior to the time such
information was obtained from the Company or that is independently acquired by
the using or disclosing party without the aid, application or use of such other
information; (iii) that is obtained or used by the disclosing party in good
faith without knowledge of any breach of a secrecy arrangement from a third
party; (iv) that is required to be disclosed by applicable law or order of
government agency or self-regulatory body; or (v) that is disclosed in
connection with any bona-fide offer to purchase any shares in the Company;
provided that the proposed transferor obtains an undertaking from the proposed
transferee to keep such information confidential in accordance with the
provision of this Section 9.1 prior to such disclosure. The Investor and the
Company agree to consult with each other (and to take into consideration any
comments reasonably raised by any such party) prior to the dissemination of any
press release or public communication concerning this Agreement and the other
Transaction Documents or the transaction contemplated hereby or thereby. Any
such press release or public communication shall be subject to the approval of
both the Company and Investor. This Section 9.1 will survive termination of this
Agreement.
 
16

--------------------------------------------------------------------------------




9.2   Performance Incentive. In the event one of the following occurs, the
Company’s Chinese management (namely, Mr. Gao Zhigang along with other Chinese
management) will be entitled to a stock option package that will provide them
with up to 5% incremental equity ownership of the Company on a fully diluted
basis at the time of the option grant. Such option can be exercisable at a 10%
premium to the Company’s share price at the time of Closing:


9.2.1
The Company completes the construction of two 8500-ton furnaces and full
production of such facilities by July 2, 2009, if the Company raises an
aggregate of $10 million financing by September 2, 2008.



9.2.2
The Company completes the construction of three 8500-ton furnaces and full
production of such facilities by July 31, 2009, if the Company raises an
aggregate of $17 million financing by November 30, 2008. (The construction under
Section 9.2.1 and Section 9.2.2 are collectively referred to as the
“Constructions”)



9.2.3
If the financings which the Constructions rely on are not consummated as
scheduled above or in the amount stated above, the completion date of the
Constructions for purposes of this Section 9.2 can be adjusted accordingly.



10. GENERAL PROVISIONS.


10.1 Survival of Warranties; Investigation. The representations, warranties and
covenants of the Company and Investor contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Closing. It shall be no defense to an action for breach of this Agreement that
Investor or its agents have (or have not) made investigations into the affairs
of the Company or that the Company could not have known of the misrepresentation
or breach of warranty. Damages for breach of a representation or warranty or
other provision of this Agreement shall not be diminished by alleged tax savings
resulting to the complaining party as a result of the loss complained of.
 
17

--------------------------------------------------------------------------------




10.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. The Company acknowledges and agrees that the Investor
may assign all and any of its rights and obligations under the Agreement without
its consent.


10.3 Governing Law; Jurisdiction. Any dispute, disagreement, conflict of
interpretation or claim arising out of or relating to this Agreement, or its
enforcement, shall be governed by the laws of the State of New York. The Company
and Investor hereby irrevocably and unconditionally submit, for themselves and
their property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each party hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
in any court referred to above. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices below. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed as original, but all of which together shall
constitute one and the same agreement. A telefaxed copy of this Agreement shall
be deemed an original.
 
18

--------------------------------------------------------------------------------




10.5 Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs, exhibits
and schedules shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by this reference.


10.6 Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by facsimile, to the addresses set forth
below:


If to the Company:


Paragon Semitech USA, Inc.
197 Route 18 South, Suite 3000, PMB 4157
East Brunswick, NJ 08816
Facsimile:


and to:


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, NY 10022


Attention: Darren L. Ofsink, Esq.
Facsimile No: 212-688-7273


If to Investor:
The China Hand Fund I, LLC
420 Lexington Avenue, Suite 860, New York, NY 10170
Facsimile: (646) 649-9454


Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given when transmitted by telecopier or personally
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.


10.7 Costs, Expenses. Each party hereto shall bear their own costs in connection
with the preparation, execution and delivery of this Agreement.
 
19

--------------------------------------------------------------------------------


 
10.8 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of at least a majority of Series
A Preferred Stock then outstanding. No delay or omission to exercise any right,
power, or remedy accruing to the Investor, upon any breach, default or
noncompliance of the Company under this Agreement shall impair any such right,
power, or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of any similar breach,
default or noncompliance thereafter occurring. All remedies, either under this
Agreement, by law, or otherwise afforded to the Investor, shall be cumulative
and not alternative.
 
10.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.


10.10 Entire Agreement. This Agreement, together with all exhibits and schedules
hereto, each of the other Transaction Documents, and the other documents
delivered pursuant hereto and thereto constitute the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.


10.11 Further Assurances. From and after the date of this Agreement, upon the
request of the Investor or the Company, the Company and the Investor shall
execute and deliver such instruments, documents or other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.
 
20

--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have executed this Agreement as of the
date first written above.


THE COMPANY:        INVESTOR:


PARAGON SEMITECH USA,
INC.                                                      THE CHINA HAND FUND I,
LLC
 
By:_______________________________                                                
By:_______________________________
 
Print
Name:________________________                                                 Print
Name:________________________
 
Title:______________________________                                                Title:______________________________


21

--------------------------------------------------------------------------------




Schedule 1
Issuances to Investor


996,186 Units: consisting of


Series A Preferred Stock


996,186 Shares of Series A Preferred Stock (each share of Preferred Stock
initially convertible into 100 shares of Common Stock)


and


Warrants


996,186 Warrants (each warrant representing the right to purchase 25 shares of
Common Stock)


Schedule 3.1


Organization and Qualification


As of the date of this Agreement, Ehe China has not obtained the following
approval/certificates for the purposes of operation of its contemplated
business:

 
1)
The approval document issued by the statuary administration in charge of project
or “Backup Certificate of Enterprise Investment Project of Xinjiang Uygur
Autonomous Region”;

 
2)
Approval from the Environmental Protection Bureau of Aletai area in Xinjiang
Province of the Environmental Impact Report;

 
3)
Preliminary Approval regarding the Use of Land for Construction Purposes from
the related National Land Resources Administrative Bureau in Xinjiang Province,
related zoning approval and go through the Land Grant procedure;



As of the date of this Agreement, Quartz Mine China has not been incorporated.
The only document it has is company name reservation.


Schedule 3.3


Capitalization of the Company


Authorized Capital
 
22

--------------------------------------------------------------------------------


 
Common Stock: 100,000,000 shares, par value US$.001 per share.
Preferred Stock: 10,000,000 shares, par value US$.001 per share
Series A Preferred Stock: 2,000,000 shares of Preferred Stock have been
designated as Series A Convertible Preferred Stock.


Issued Capital


(a) Common Stock


A total of 10,006,000 shares of Common Stock have been issued and outstanding.


(b) Series A Preferred Stock 996,186 shares of Series A Preferred Stock have
been issued to the Investor pursuant to this Agreement.


Each share of Series A Preferred Stock is convertible into 100 shares of Common
Stock.


(c) Warrants.


On October 9, 2007, the Company issued warrants to acquire 1,000,000 shares of
its common stock to Columbia China Capital Group, Inc., an affiliate of the
Company, at an exercise price of $0.001 per share with a term of five years from
October 9, 2007 to October 9, 2012. The Warrants were issued pursuant to a
consulting agreement by and between the Company and Columbia China Capital
Group, Inc. (the “Consultant”), an affiliate to the Company on October 9, 2007.
Under such agreement, the Company agrees to pay the warrants referenced above
for the financial advisory services rendered by the Consultant.


996,186 warrants to purchase a total of 24,904,645 shares of Common Stock also
have been issued to the Investor pursuant to this Agreement.
 
Outstanding Issued Share Capital Immediately After Purchase of 996,186 Units by
the Investor


Investors and OUTSTANDING 
 
Private Placement 
 
Series A Preferred 
 
Common Shares 
 
Shares Fully Diluted 
 
Warrants Post Conv
 
Shell Shareholders
               
10,006,000
   
11,006,000
   
-
                                   
China Hand Fund I, LLC and/or Its Assigns
 
$
10,000,000
   
996,186
   
99,618,580
   
124,523,225
   
24,904,645
 
Chinese Management
               
9,250,000
   
9,250,000
       
TOTALS
 
$
10,000,000
   
996,186
   
118,874,580
   
144,779,225
   
24,904,645
 



23

--------------------------------------------------------------------------------




Schedule 3.7
Material Changes


None.


Schedule 3.10


Indebtedness


As of the date of this Agreement, Yili China owns RMB 2,666,537.23
(Approximately US$389,847) to local electric power supplier, Yihe Hydro-electric
Center of Development and Administration Center of Yilihe Area of Xinjiang.


Schedule 3.12


Yili China has entered the lease for the lease of an aggregate of 100 Mu
(approximately 717,594 square foot) land for the use of the new project (the
construction of 35,000 ton carborundum production lines) and such land has not
secured land use right; nevertheless, in the lease between Yili China and the
local government in Yili County at Xinjiang Province, the local government
agreed to cooperate with the application of the land use right by the Company
during the lease term.


Neither Ehe China nor Quartz Mine China has secured any land use rights for any
real property as of the date of this Agreement.


Schedule 3.15


Subsidiaries


Name
 
Jurisdiction
 
Equity Owners and
Percentage of Equity
Securities Held
Yili Carborundum USA, Inc.
 
Delaware, U.S.A.
 
Paragon Semitech USA, Inc.
         
C3 Capital Limited
 
British Virgin Islands
 
100% owned by Yili Carborundum USA, Inc.
         
Yili Master Carborundum Production Co., Ltd. (“Yili China”)
 
China
 
100% owned by C3 Capital, Limited after giving effect to the Purchase of Yili
China
         
Xinjiang Ehe Mining and Metallurgy Co., Ltd. (“Ehe China”)
 
China
 
90% owned by C3 Capital, Limited after giving effect to the Purchase of Ehe
China The rest 10% is to be owned by the local electric power supplier.
         
Xinjiang Paragon Master Mining Co., Ltd. (“Quartz Mine China”)
 
China
 
100% owned by C3 Capital, Limited after giving effect to the Purchase of Quartz
Mine China

 
24

--------------------------------------------------------------------------------


 
Exhibit A


Form of Warrant

 
See Exhibit 4.2 to the Current Report on Form 8-K filed herewith. 

25

--------------------------------------------------------------------------------



Exhibit B


CERTIFICATE OF DESIGNATIONS


OF


SERIES A CONVERTIBLE PREFERRED STOCK


OF


PARAGON SEMITECH USA, INC.
 
 
See Exhibit 3.1 to the Current Report on Form 8-K filed herewith.

26

--------------------------------------------------------------------------------



Exhibit C
 
JOINDER AGREEMENT
 
JOINDER AGREEMENT, dated as of __________, 2008 between the investor set forth
on the signature page hereto (the “Additional Purchaser”) and Paragon Semitech
USA, Inc., a Delaware corporation with offices at 197 Route 18 South, Suite
3000, PMB 4157, East Brunswick, NJ 08816 (the “Company”) Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to them in the
Securities Purchase Agreement dated as of _____________, 2008 among the Company
and The China Hand Fund I, LLC and/or its successor and assigns (the
“Agreement”).
 
 RECITALS


WHEREAS, the Company desires to issue and sell to the Additional Purchaser and
the Additional Purchaser agrees to purchase from the Company, pursuant to an
exemption from registration provided by Section 4(2) and/or Regulation D under
the Securities Act of 1933, as amended (the “1933 Act”) or other applicable
exemptions, that number of units of the Company’s securities (each unit
consisting of one share of Series A Preferred Stock and a Warrant to purchase 25
shares of Common Stock) set forth on the signature page hereto on the same terms
and conditions as the terms and conditions of the sale of the units set forth in
the Agreement; and


WHEREAS, the issuance of the Common Stock and Warrants pursuant to this Joinder
Agreement is in the best interests of the Company and the parties desire to
provide for such issuance and sale; and


WHEREAS, the Additional Purchaser desires to enter into this Joinder Agreement
to become, for all purposes, an Investor under the Agreement and to thereby
evidence its agreement to be bound by the terms of the Agreement as if it were
an original party thereto; and


WHEREAS, the Company desires to enter into this Joinder Agreement to evidence
its agreement to be bound by the terms of the Agreement, with respect to the
Additional Purchaser, except to the extent set forth herein.


In consideration of the premises, the agreements herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Additional Purchaser agrees as follows:
 
1.    Acknowledgement. The Additional Purchaser hereby acknowledges, agrees, and
confirms that upon execution and delivery of this Joinder Agreement, the
Additional Purchaser (and any successor in interest thereto) shall irrevocably
become and be deemed to be an Investor under the Agreement and shall have all of
the obligations, rights and benefits of an Investor under the Agreement for all
purposes under the Agreement.
 
2.    Purchase of Shares and Warrants. Subject to the satisfaction (or waiver)
of the conditions set forth in this Joinder Agreement, on the Final Closing
Date:
 
27

--------------------------------------------------------------------------------




(i) the Company shall issue and sell to the Additional Purchaser, and the
Additional Purchaser agrees to purchase from the Company, (x) the number of
shares of Series A Preferred Stock set forth on the signature page to this
Joinder Agreement (the “Shares”), and (y) the Warrants to acquire up to that
number of shares of Common Stock set forth on the signature page to this Joinder
Agreement;


(ii) as consideration for the issuance of the Shares and Warrants to it, the
Additional Purchaser agrees to pay to the Company the amount set forth as the
Purchase Price on the signature page to this Joinder Agreement; and


(iii) the Company shall deliver to the Additional Purchaser the Shares and
Warrants that it is then purchasing, duly executed on behalf of the Company.


(b) Closing of Transaction. The Final Closing Date shall be 10:00 a.m., New York
City time, on the first Business Day following the satisfaction (or waiver) of
the conditions set out in Sections 3 and 4 of this Joinder Agreement (or such
later or earlier date as is mutually agreed to by the Company and the Additional
Purchaser), but not later than December 31, 2008.


3.    Conditions to the Company’s Obligation to Sell.


The obligation of the Company hereunder to issue and sell the Shares and
Warrants to the Additional Purchaser is subject to the satisfaction of each of
the following conditions:


(a)     The Additional Purchaser shall have executed and delivered to the
Company this Joinder Agreement;


(b)    The Shares and Warrants shall have the same terms and conditions as the
Shares and Warrants issued and sold pursuant to the Agreement; and


(c)    The Additional Purchaser shall have delivered to the Company the Purchase
Price for the Shares and Warrants as set out in Section 2(a)(ii).


4.    Conditions to Additional Purchaser’s Obligation to Purchase.
 
The Additional Purchaser’s obligation to purchase its Shares and Warrants is
subject to the satisfaction of each of the following conditions, provided that
these conditions are for the Additional Purchaser’s sole benefit and may be
waived by the Additional Purchaser in its sole discretion by providing the
Company with prior written notice thereof:


(a)    The Company shall have executed and delivered to the Additional Purchaser
this Joinder Agreement; and


(b)    The representations and warranties of the Company set forth in the
Agreement or any other Transaction Documents shall be true and correct in all
material as of the Final Closing Date as though made at that time (except for
representations and warranties which speak as of a specific date, each of which
shall be true and correct as of such date).
 
28

--------------------------------------------------------------------------------


 
5.    Miscellaneous.


(a)    The execution, delivery and effectiveness of this Joinder Agreement shall
not, except as expressly provided herein, be deemed to be an amendment or
modification of, or operate as a waiver of, any provision of the Agreement or
any right, power or remedy thereunder, nor constitute a waiver of any provision
of the Agreement or any other document, instrument and/or agreement executed or
delivered in connection therewith.


(b)    This Joinder Agreement may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto or thereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. Each party agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party. The
descriptive headings of the various sections of this Joinder Agreement are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof or thereof. Whenever the
context and construction so require, all words herein and in the Agreement in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.


(c)    This Joinder Agreement may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified orally or
by any course of dealing or in any manner other than as provided in this Joinder
Agreement.


(d)    The validity of this Joinder Agreement, its construction, interpretation
and enforcement, the rights of the parties hereunder, shall be determined under,
governed by, and construed in accordance with the choice of law provisions set
forth in the Agreement.
 
6.    The Additional Purchaser hereby acknowledges, agrees, and confirms that
upon execution and delivery of this Agreement, all representations and
warranties made by the Additional Purchaser as an “Investor” under the Agreement
speak as of the date of execution of this Joinder Agreement.
 
7.    The Additional Purchaser represents and warrants that it has fully
reviewed and understands the Agreement and acknowledges that it is not being,
and has not been, represented by legal counsel for any other Additional
Purchaser or the original Purchasers. The Additional Purchaser further
acknowledges that it has been advised to seek legal counsel independent of any
party to the Agreement before executing this Agreement, and represents that
independent legal counsel has been consulted to the extent deemed necessary by
the Additional Purchaser or its duly authorized representatives.
 
8.    The Additional Purchaser further agrees to execute any and all additional
documents, instruments or certificates, including, without limitation, a
counterpart signature page to the Agreement, that the Company may reasonably
request be executed in order for the Additional Purchaser to become a party to
the Agreement.  
 
29

--------------------------------------------------------------------------------




SIGNATURE PAGE TO JOINDER AGREEMENT


IN WITNESS WHEREOF, the parties have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.




PARAGON SEMITECH USA, INC.


By: ______________________________________________


Name:_____________________________________________


Title:____________________________________________


ADDITIONAL PURCHASER:




Name:




By:_________________________________________
Name:
Title:




Number of Shares of Series A Preferred Stock Being Purchased:




Warrants to Purchase Number of Shares of Common Stock Being Purchased:




Purchase Price for Shares and Warrants:
 
30

--------------------------------------------------------------------------------


 
Exhibit D


Share Exchange Agreement
 
 
See Exhibit 10.1 to the Current Report on Form 8-K filed herewith.
 

31

--------------------------------------------------------------------------------




Exhibit E


Yili Equity Transfer Agreement
 
 
See Exhibit 10.3 to the Current Report on Form 8-K filed herewith.

32

--------------------------------------------------------------------------------




Exhibit F


Ehe Equity Transfer Agreement
 
 
See Exhibit 10.4 to the Current Report on Form 8-K filed herewith.

33

--------------------------------------------------------------------------------



Exhibit G


Quartz Mine MOU
 
 
See Exhibit 10.5 to the Current Report on Form 8-K filed herewith.
 
34

--------------------------------------------------------------------------------



Exhibit H
Financial Statements
 
 
35

--------------------------------------------------------------------------------

